DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
Application Status
Amended claim 1-13, 16-18 and new claim 19 are under examination. 
Claim 14-15 are cancelled. 
Claim 1-13 and 16-19 are rejected. 
Withdrawn Rejections
The objection over claim 3 as set forth in previous office action has been withdrawn in light of Applicant’s amendment. 
The 112, second paragraph rejections over claim 1, 16, 17 and 18 have been withdrawn in light of Applicant’s amendment.
The 35 U.S.C. 103 rejections over claim 1, 4-13, and 16-18 as being unpatentable over Vanvolsem Thibaut (EP1106078, Machine English Translation) and in view of Ospanov et al. (Ref. W) as evidenced by Imran et al. (Ref. V), Healthline (Ref. X) and Applicant’s admitted prior art has been withdrawn in light of Applicants’ amendments with respects to new limitations of “…wherein each of said seeds…” (claim 1, line 3) and different alternative conditions wherein the hydrocyanic acid content is now required “and” (claim, line 6); with alternative cited fat content and/or cited omega-3 fatty acid content and percent of totally fatty acids.
The 35 U.S.C. 103 rejections over claim 2 and 3 as being unpatentable over Vanvolsem Thibaut (EP1106078, Machine English Translation) and in view of Ospanov et al. (Ref. W) as evidenced by Imran et al. (Ref. V), Healthline (Ref. X) and Applicant’s admitted prior art as applied to claim 1 above, and further in view of Kvist et al. (US 2005/0136162 A1) have been withdrawn. 

Claim Rejections - 35 USC § 112
Claim 2, 3, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the presence of at least one exogenous enzyme" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 is also rejected since the claim is depended upon rejected claim 2. 
In claim 16 and 17 recites the limitation "the coat and kernel fractions”; there is insufficient antecedent basis for this limitation in the claim.  Additionally, it is not clear as to what Applicant intend the term “one or the other of the coat and kernel fractions” to encompass in the claim. The metes and bounds of the recitations are not clear how the limitation correlates with the limitation set forth in claim 1 of step b). It is not clear if Applicant intend a different processing step than the “fractioning and then mixing, said seeds from step a) until coats of the seeds and kernels of said seeds break” is confusing; hence the claims are not indefinite. 
Claim 16 recites the limitation "this decoding" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "this decoding" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-13, and 16-18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vanvolsem Thibaut (EP1106078, Machine English Translation) and in view of Ospanov et al. (Ref. W) as evidenced by Imran et al. (Ref. V), Healthline (Ref. X) and Goyal et al. (J Food Sci Technology, 2014, 51(9): 1633-1653).
Regarding claim 1, 8, 9, 10, 11, 16, 17 and 18, when reading the preamble in the context of the entire claim, the recitation“…enhancing a food value of flax (Linum usitatissimum) seeds…” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations in the method. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  
Vanvolsem Thibaut (Thibaut) discloses process of making dairy cow food comprising flax seeds (‘078, [0016]), [0020]). Thibaut discloses providing the flax seeds (‘078, [0032]), wherein flax seed having 100-300 mg/kg of hydrocyanic acid (HCN) as evidenced by Imran et al. (Ref. V, pg. 1810, middle page, 2rd full paragraph), which overlaps range with the cited range of “wherein each of said seeds has a hydrocyanic content (HCN content) of less than 250 mg/kilogram of raw flax seeds…” In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, Thibaut’s flax seed contains native fat content with a total fat content of 41.0 g/100 g of seed as evidenced by Goyal et al. (pg. 1635, Col. 1, Table 1), which is in range with cited range of a fat content greater than 38 g per 100 g of raw flax seeds. 
It is noted the recitation of claim 1, lines 7-9 is alternative language “and/or” in line 7 with respect to fat content and/or omega-3 fatty acids content and percent total fatty acids; hence for the examination the consideration is “or” to meet the limitation of the claim, as Thibaut’s flax seeds meets the limitation with cited hydrocyanic acids content and cited fat content; wherein omega-3 fatty acid content and percent total fatty acids is not required in the claim due to the alternative language “and/or” set forth in claim 1, line 7. 
Thibaut discloses the process of grinding (fractionating) and mixing (‘078, [0020]) ingredients, including the flax seeds, rapeseed seeds (protein-rich seeds) and wheat (cereal) (‘078, [0018]) to obtain a mixture; wherein the ingredients are different in nature. Thibaut’s grinding encompasses breaking of seed coats (decoated) and kernels of the flax seeds, rapeseed seeds (protein-rich seeds) and wheat (cereal). 
Thibaut discloses the process in an extrusion with steam injection to the mixture (‘078, [0032]) at a temperature range between 80°C and 130°C, which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Thibaut does not explicitly disclose a humidity as cited, however Thibaut discloses the process with similar materials, flax seeds and steam with overlapping temperature as cited, therefore it would be expected a humidity within the extrusion be the same as cited, more than 10% humidity; absent a clear and convincing argument or evidence to the contrary. 
Thibaut discloses the process comprising the extrusion of the mixture under very high pressure (‘078, [0029]). Thiabut does not explicitly disclose the pressure, time and temperature as cited. However, Ospanov et al. (Ospanov) discloses a method of efficiently of extrusion process on gain-based food products (Ref. W, pg. 10155, Abstract).  Ospanov teaches known parameters of 12% humidity, with pressure of up 11.0 MPa (110 bars) (Ref. W, pg. 10158, first paragraph) at temperature of up to 124.5°C at 80min-1 (Ref. W, pg. 10158, last full paragraph); wherein Ospanov’s humidity, pressure, temperature and time are within the cited ranges. 
Thibaut and Ospanov are of the same field of endeavor of extrusion processing of grain-based food product. It would have been obvious to one of ordinary skill in the art to be motivated to employ Ospanov’s parameters of humidity, pressure, temperature and time in Thibaut’s extrusion process since Ospanov teaches known working parameters in for extrusion with grain-based food product for more efficiency in extrusion (Ref. W, pg. 10161, third paragraph). With respect to claim 16, 17 and 18, Thibaut discloses the process of grinding (fractionating) and mixing (‘078, [0020]) ingredients, including the flax seeds, rapeseed seeds (protein-rich seeds) and wheat (cereal) (‘078, [0018]) to obtain a mixture; wherein the ingredients are different in nature. Thibaut’s grinding encompasses breaking (decodating) of seed coats (decoated) and kernels of the flax seeds, rapeseed seeds (protein-rich seeds) and wheat (cereal), modified Thibaut is expected to have similar characteristics as cited in claim 16, 17 and 18. 
Regarding claim 4 and 5, modified Thibaut’s ingredients in the extrusion with a screw of Archimedes type rotating in the bore of a fixed casing with heat (‘078, [0028]) encompass a mixing step.
Regarding claim 6, modified Thibaut disclose the grinding (fractionation) of the mixture. However Thibaut does not explicitly disclose a fractionation is continued until at least 90% of the seeds have a grain size of less than 2000 micrometers. It is well known in the art to reduce seeds size to a desired size for intended food application. It is well in the preview of one of ordinary skill in the art to adjust modified Thibaut’s grinding until at least 90% of the seeds have a grain size of less than 2000 micrometers for intended food application; absent a clear and convincing argument or evidence to the contrary. 
Regarding claim 7, it is noted claim 7 is depended upon claim 1, the pressurizing step d), however step d1) is an optional step, hence claim 7 is not required and positive limitation. Modified Thibaut encompasses the limitation set forth in claim 1. 
Regarding claim 12, modified Thibaut discloses the mixture comprising leguminous seeds including pea (‘078, [0032]). Thibaut’s peas are considered as an antioxidant material, since peas contain polyphenol antioxidants as evidenced by Healthline (Ref. X, 3rd page, last sentence).  
Regarding claim 13, it is noted claim 13 is depended upon claim 1, the pressurizing step d), however step d1) is an optional step, hence claim 13is not required and positive limitation. Modified Thibaut encompasses the limitation set forth in claim 1. Modified Thibaut discloses the process comprising cooling zone (‘078, [0032]). 
Regarding claim 19, with respect to the recitation of “…said seeds are intended for the feeding of monogastric species…”, is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Modified Thibaut discloses like material, flax seeds in a like manner as claimed, it would therefore be expected that the value for water retention capacity and neutral detergent fiber will have the same characteristics values amounts claimed, absence a showing of unexpected results.  

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vanvolsem Thibaut (EP1106078, Machine English Translation) and in view of Ospanov et al. (Ref. W) as evidenced by Imran et al. (Ref. V), Healthline (Ref. X) and Goyal et al. (J Food Sci Technology, 2014, 51(9): 1633-1653) as applied to claim 1 above, and further in view of Kvist et al. (US 2005/0136162 A1).
Regarding claim 2 and 3, modified Thibaut discloses the claimed invention as discussed in claim 1. Thibaut does not disclose the extrusion with the heating carried out in a presence of an exogenous enzyme as cited. However, Kvist et al. (Kvist) discloses a process of fractionation of oilseed including flax seed (‘162, claim 1, claim 2). Kvist teaches an enzymatic treatment with exogenous enzymes comprising beta-glucanese and xylanase (‘162, claim 4) to the oilseed (‘162, [0007]) and inactivate in a heat exchanger. Thibaut and Kvist are of the same field of endeavor of processing oilseeds, flax seeds. It would have been obvious to one of ordinary skill in the art to be motivated to use Kvist’s exogenous enzymes comprising beta-glucanese and xylanase (‘162, claim 4) in modified Thibaut’s process to facilitate a removal of solubles (‘162, [0021]-[0022]).

Response to Arguments
The Declaration under 37 CFR 1.132 filed 05/03/2022 is insufficient to overcome the rejection of claim 1, 4-13, 16-18 and 19 based upon Vanvolsem Thibaut (EP1106078, Machine English Translation) and in view of Ospanov et al. (Ref. W) as evidenced by Imran et al. (Ref. V), Healthline (Ref. X) and Goyal et al. (J Food Sci Technology, 2014, 51(9): 1633-1653) as set forth in the current Office action because:
First, a selection of specific flax seeds for unexpected, superior and synergistic results does not commensurate the limitation set forth for a specific raw flax seeds as recited in claim 1. In other words, the recitation of claim 1, lines 7-9 is alternative language “and/or” in line 7 with respect to fat content and/or omega-3 fatty acids content and percent total fatty acids; hence for the examination the consideration is “or” to meet the limitation of the claim, as Thibaut’s flax seeds meets the limitation with cited hydrocyanic acids content and cited fat content; wherein omega-3 fatty acid content and percent total fatty acids is not required in the claim due to the alternative language “and/or” set forth in claim 1, line 7.  Whereas, the Declaration discloses on the Table “Characteristics of the flax seeds” with 8 different characteristics and values of a flax seeds are required to provide Applicants’ unexpected, superior and synergistic results; hence Applicant’s Declaration is not persuasive. 
Second, Thibaut discloses process of making dairy cow food comprising flax seeds (‘078, [0016]), [0020]). Thibaut discloses providing the flax seeds (‘078, [0032]), wherein flax seed having 100-300 mg/kg of hydrocyanic acid (HCN) as evidenced by Imran et al. (Ref. V, pg. 1810, middle page, 2rd full paragraph), which overlaps range with the cited range of “wherein each of said seeds has a hydrocyanic content (HCN content) of less than 250 mg/kilogram of raw flax seeds…” In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, Thibaut’s flax seed contains native fat content with a total fat content of 41.0 g/100 g of seed as evidenced by Goyal et al. (pg. 1635, Col. 1, Table 1), which is in range with cited range of a fat content greater than 38 g per 100 g of raw flax seeds.

Applicant asserts “…to highlight that there exists a synergistic combination between the selection step and the technological steps, as fully explained at Pages 33, 34, and 37 of Applicants’ Specification. In other words, the effect of the treatment of Claim 1 is not the addition of the effects of the selection step and of the effects of the technological steps. The synergy and unexpected and superior results obtained with Applicants’ invention is further highlighted by the concurrently-filed Declaration of Guillaume Chesneau. See Chesneau Declaration, paragraphs 1-25...”.
The Declaration under 37 CFR 1.132 filed 05/03/2022 is insufficient to overcome the rejection of claim 1, 4-13, 16-18 and 19 based upon Vanvolsem Thibaut (EP1106078, Machine English Translation) and in view of Ospanov et al. (Ref. W) as evidenced by Imran et al. (Ref. V), Healthline (Ref. X) and Goyal et al. (J Food Sci Technology, 2014, 51(9): 1633-1653) as set forth in the current Office action because:
a selection of specific flax seeds for unexpected, superior and synergistic results does not commensurate the limitation set forth for a specific raw flax seeds as recited in claim 1. In other words, the recitation of claim 1, lines 7-9 is alternative language “and/or” in line 7 with respect to fat content and/or omega-3 fatty acids content and percent total fatty acids; hence for the examination the consideration is “or” to meet the limitation of the claim, as Thibaut’s flax seeds meets the limitation with cited hydrocyanic acids content and cited fat content; wherein omega-3 fatty acid content and percent total fatty acids is not required in the claim due to the alternative language “and/or” set forth in claim 1, line 7.  Whereas, the Declaration discloses on the Table “Characteristics of the flax seeds” with 8 different characteristics and values of a flax seeds are required to provide Applicants’ unexpected, superior and synergistic results; hence Applicant’s Declaration is not persuasive. 
In response to applicant's argument that Thibaut is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Vanvolsem Thibaut (Thibaut) discloses process of making dairy cow food comprising flax seeds (‘078, [0016]), [0020]) and in combination with prior art teaches the cited steps in claim 1 as discussed above in the rejections. 
Ospanov is relied upon for the teaching of a method of efficiently of extrusion process on gain-based food products (Ref. W, pg. 10155, Abstract).  Ospanov teaches known parameters of 12% humidity, with pressure of up 11.0 MPa (110 bars) (Ref. W, pg. 10158, first paragraph) at temperature of up to 124.5°C at 80min-1 (Ref. W, pg. 10158, last full paragraph); wherein Ospanov’s humidity, pressure, temperature and time are within the cited ranges. Thibaut and Ospanov are of the same field of endeavor of extrusion processing of grain-based food product. It would have been obvious to one of ordinary skill in the art to be motivated to employ Ospanov’s parameters of humidity, pressure, temperature and time in Thibaut’s extrusion process since Ospanov teaches known working parameters in for extrusion with grain-based food product for more efficiency in extrusion (Ref. W, pg. 10161, third paragraph).
Thibaut discloses providing the flax seeds (‘078, [0032]), wherein flax seed having 100-300 mg/kg of hydrocyanic acid (HCN) as evidenced by Imran et al. (Ref. V, pg. 1810, middle page, 2rd full paragraph), which overlaps range with the cited range of “wherein each of said seeds has a hydrocyanic content (HCN content) of less than 250 mg/kilogram of raw flax seeds…” In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, Thibaut’s flax seed contains native fat content with a total fat content of 41.0 g/100 g of seed as evidenced by Goyal et al. (pg. 1635, Col. 1, Table 1), which is in range with cited range of a fat content greater than 38 g per 100 g of raw flax seeds.  
Elliott is relied as evidence upon the limitation set forth in claim 12; wherein modified Thibaut discloses the mixture comprising leguminous seeds including pea (‘078, [0032]). Thibaut’s peas are considered as an antioxidant material, since peas contain polyphenol antioxidants as evidenced by Healthline (Ref. X, 3rd page, last sentence).  

Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “…enhancing a food value of flax (Linum usitatissimum) seeds…”  is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Modified Thibaut as discussed above meet the method steps, with like material as claimed; hence is expected to provide enhancing food value of the flax seeds as recited in the preamble. 
The Declaration under 37 CFR 1.132 filed 05/03/2022 is insufficient to overcome the rejection of claim 1, 4-13, 16-18 and 19 based upon Vanvolsem Thibaut (EP1106078, Machine English Translation) and in view of Ospanov et al. (Ref. W) as evidenced by Imran et al. (Ref. V), Healthline (Ref. X) and Goyal et al. (J Food Sci Technology, 2014, 51(9): 1633-1653) as set forth in the current Office action because:
a selection of specific flax seeds for unexpected, superior and synergistic results does not commensurate the limitation set forth for a specific raw flax seeds as recited in claim 1. In other words, the recitation of claim 1, lines 7-9 is alternative language “and/or” in line 7 with respect to fat content and/or omega-3 fatty acids content and percent total fatty acids; hence for the examination the consideration is “or” to meet the limitation of the claim, as Thibaut’s flax seeds meets the limitation with cited hydrocyanic acids content and cited fat content; wherein omega-3 fatty acid content and percent total fatty acids is not required in the claim due to the alternative language “and/or” set forth in claim 1, line 7.  Whereas, the Declaration discloses on the Table “Characteristics of the flax seeds” with 8 different characteristics and values of a flax seeds are required to provide Applicants’ unexpected, superior and synergistic results; hence Applicant’s Declaration is not persuasive. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kvist discloses a process of fractionation of oilseed including flax seed (‘162, claim 1, claim 2). Kvist teaches an enzymatic treatment with exogenous enzymes comprising beta-glucanese and xylanase (‘162, claim 4) to the oilseed (‘162, [0007]) and inactivate in a heat exchanger. Thibaut and Kvist are of the same field of endeavor of processing oilseeds, flax seeds. It would have been obvious to one of ordinary skill in the art to be motivated to use Kvist’s exogenous enzymes comprising beta-glucanese and xylanase (‘162, claim 4) in modified Thibaut’s process to facilitate a removal of solubles (‘162, [0021]-[0022]) for a desired finished product. 

With respect to the instant Specification, page 34, Table as noted in the Interview Summary for discussion held on 05/24/2022, which is similar to the observation of the Declaration, wherein the Table (top of page 34) requires a fat, omega-3, NDF, Mucilages, CRE in the seed selection to provide a desired energy digestibility. Hence the selection of specific flax seeds within Table (top page 34) for unexpected, superior and synergistic results does not commensurate the limitation set forth for a specific raw flax seeds as recited in claim 1. In other words, the recitation of claim 1, lines 7-9 is alternative language “and/or” in line 7 with respect to fat content and/or omega-3 fatty acids content and percent total fatty acids; hence for the examination the consideration is “or” to meet the limitation of the claim, as Thibaut’s flax seeds meets the limitation with cited hydrocyanic acids content and cited fat content; wherein omega-3 fatty acid content and percent total fatty acids is not required in the claim due to the alternative language “and/or” set forth in claim 1, line 7.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792